Appeal from an order dismissing a writ of habeas corpus and remanding the appellant to the custody of the Warden of Sing Sing State Prison. The writ was dismissed on the ground that the judgment of conviction, including the sentence imposed, impugned by the petition, had been unanimously affirmed by this court. Order unanimously affirmed (People v. Kaganovitch, 1 A D 2d 680; see, also, People v. Kaganovitch, N. Y. L. J., May 14, 1957, p. 8, col. 5, dismissing appeal from order denying, inter alia, a motion in nature of coram nobis to vacate the judgment of conviction and for resentenee).
Present — Nolan, P. J., Wenzel, Murphy, Ughetta and Hallinan, JJ.